DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on February 09, 2022 and is acknowledged. 
Allowable Subject Matter
Claims 1-6, 8-10 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Globosoft in Youtube.com-https://www.youtube.com/watch?v=0QgiQ2puLJw (also manual) in view of Delgado et al. US. Patent (9,308,535) discloses a food recycler with the structure of a housing, a lid, a controller, a motor, a grinding mechanism, a bucket, a filter system and a drying component.
It is in the opinion of the examiner that the art of record does neither anticipates nor renders obvious the limitations:
“a filter system configured in the lid and that accommodates one or more air filters, the filter system being configured to enable the one or more air filters to be removably inserted into the lid” (claim 1 and similarly in claims 21 and 25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 3, 2022




/JESSICA CAHILL/Primary Examiner, Art Unit 3753